Citation Nr: 0728430	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  06-24 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.

3.  Entitlement to service connection for fibroid uterus.

4.  Entitlement to service connection for total hysterectomy 
with removal of both ovaries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1982 to June 
1991.

The Board of Veterans' Appeals (Board) initially notes that 
while it has determined that new and material evidence has 
been submitted to reopen the claim for service connection for 
diabetes mellitus, this and the other claims on appeal must 
be remanded for further evidentiary development.  All of the 
claims on appeal will be addressed in the REMAND portion of 
the decision below and are REMANDED to the regional office 
(RO) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A claim for service connection for diabetes mellitus was 
denied by a Board decision in August 1994.

2.  The evidence submitted since the August 1994 Board 
decision pertinent to the claim for service connection for 
diabetes mellitus was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The Board decision of August 1994, which denied a claim 
for service connection for diabetes mellitus, is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002).

2.  New and material evidence has been submitted since the 
August 1994 decision, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA), and that since it has 
determined that the evidence supports the reopening of the 
veteran's claim, any lack of notice and/or development under 
the VCAA cannot be considered prejudicial to the veteran.  In 
addition, now that the claim is reopened, it and the 
remaining issues on appeal are being remanded for further 
development.

The record reflects that the original claim for service 
connection for diabetes mellitus was denied by the Board in 
an August 1994 decision, at which time the Board found that 
there was no medical evidence documenting the presence of 
diabetes mellitus.  Based on the grounds stated for the 
denial of the claim in the August 1994 decision, new and 
material evidence would consist of medical evidence that the 
veteran currently suffers from diabetes mellitus and/or 
evidence linking such disability to service, or a period of 
one year following service.

In this regard, additional evidence received since the August 
1994 Board decision includes a July 2003 Department of 
Veterans Affairs (VA) treatment record in which a VA 
physician indicated that the veteran was diabetic.  

Since the August 1994 Board decision denied the claim in 
large part on the basis that the current presence of diabetes 
mellitus had not been shown, the Board finds that current 
medical evidence of diabetes mellitus by itself would warrant 
the reopening of the claim, and that this evidence was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  Therefore, the Board concludes 
that the claim for service connection for diabetes mellitus 
is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for diabetes mellitus is reopened.


REMAND

The Board first notes that it is required to remand all of 
the issues on appeal due to the fact that the claims folder 
does not contain the veteran's complete service medical 
records or all of the veteran's VA treatment records dated 
since January 1996.  More specifically, the Board has 
carefully reviewed the evidence of record and noted that all 
of the service medical records currently contained within the 
claims folder consist of copies of selected service medical 
records that have been periodically supplied by the veteran.  
Thus, the Board finds that all of the claims must be remanded 
so that an effort can be made to locate and/or otherwise 
obtain the veteran's service medical records in their 
entirety.  Moreover, while the veteran and/or the RO has also 
obtained/supplied partial copies of the veteran's post-
January 1996 VA outpatient treatment records, the record does 
not reflect that the RO ever sought to obtain a complete copy 
of the veteran's VA treatment records dated since January 
1996.  As the veteran has testified to her receipt of 
relevant treatment at the Fort Myers, Florida VA Medical 
Center for a period of one year following the veteran's 
arrival in Florida in 1996 and at the Bay Pines, Florida VA 
Medical Center thereafter, the Board finds that an effort 
should be made to obtain all of the veteran's VA treatment 
records from these facilities dated after January 1996.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Following the receipt of the complete service medical records 
and VA outpatient records dated since January 1996, the Board 
finds that evidence of current disability and treatment for 
gestational diabetes during service warrants the scheduling 
of an appropriate VA examination and opinion as to whether 
the veteran's diabetes mellitus is related to service.  

In addition, although there is an opinion in the record that 
addresses the issue of whether it is at least as likely as 
not that the veteran's total hysterectomy with removal of 
both ovaries was secondary to her service-connected ovarian 
cystectomy, since this opinion may have been based on an 
incomplete record, the Board finds that the veteran should be 
provided with a new examination and opinion as to this matter 
and further as to whether such disability and any residuals 
of fibroid uterus are directly related to the veteran's 
active service.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate steps should be taken 
to locate or otherwise obtain all of 
the veteran's service medical records.  
Appropriate steps should also be taken 
to obtain all of the veteran's VA 
outpatient treatment records from the 
Fort Myers and Bay Pines VA Medical 
Centers, dated since January 1996.

2.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of her 
diabetes.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  The examiner 
should state whether it is at least as 
likely as not (50 percent probability 
or more) that the veteran's diabetes is 
related to gestational diabetes during 
service.

3.  If additional records are received, 
the veteran should also be afforded an 
appropriate examination to determine 
the nature and etiology of any residual 
of fibroid uterus and her total 
hysterectomy with removal of both 
ovaries.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  The examiner 
should state whether it is at least as 
likely as not (50 percent probability 
or more) that a residual of fibroid 
uterus and/or the veteran's total 
hysterectomy with removal of both 
ovaries is related to the veteran's 
active service and/or her service-
connected ovarian cystectomy.

4.  Following the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issues on appeal should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and her representative should be 
provided with a supplemental statement 
of the case and be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


